Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Examiner’s Reasons for Allowance action is in response to the filing of 03/26/2021. Claims 1, and 8 have been amended per applicants request, therefore claims 1-23 are presently pending in the application and have been considered as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020, 02/23/2021 and 03/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowance
Acknowledgement to applicant’s filing and approval of terminal disclaimer has been noted and the previous double patenting rejection has been removed

Acknowledgement to applicant’s amendment to claims 7 has been noted. The claims have been reviewed, entered and found obviating to previously raised rejection under 35 USC 112(b) which is hereby withdrawn.

Claims 1-23 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: although the prior art of record (such as Kitazoe et al. (US20100173610)) Systems and methodologies are described that handle security activation during handover in a wireless network. A new access stratum (AS) key can be provided to a serving access point (and a related wireless device) before and/or while preparing a target access point during an inter-cell handover. The serving access point can receive the new AS key and provide it to the target access point as part of handover preparation. The serving access point can then initiate inter-cell handover of the related wireless device indicating that the wireless device can utilize a new AS key before the serving access point has an opportunity to activate the new AS key with the wireless device. The wireless device can subsequently perform a random access procedure to the target access point and/or establish a connection therewith by transmitting other messages using the new AS key. (Abstract)

none of the prior art, alone or in combination, teaches

 Independent Claim 1:  “…receiving, from the user equipment, a registration message indicating a mobility management function change; requesting a security context for the user equipment from a source Access and Mobility Management Function in the core network of the wireless communication network; receiving from the source Access and Mobility Management Function, responsive to the request, a new non-access stratum key and a key change indication indicating the non-access stratum key has been changed; and sending the key change indication to the user equipment”.


in view of other limitations of claim 1.



Dependent claims are allowed as they depend from an allowable independent claim.

The closest prior art made of record are:
Kitazoe et al. (US20100173610) Systems and methodologies are described that handle security activation during handover in a wireless network. A new access stratum (AS) key can be provided to a serving access point (and a related wireless device) before and/or while preparing a target access point during an inter-cell handover. The serving access point can receive the new AS key and provide it to the target access point as part of handover preparation. The serving access point can then initiate inter-cell handover of the related wireless device indicating that the wireless device can utilize a new AS key before the serving access point has an opportunity to activate the new AS key with the wireless device. The wireless device can subsequently perform a random access procedure to the target access point and/or establish a connection therewith by transmitting other messages using the new AS key.
Lee et al. (US 20190037454) Methods, systems, and devices for wireless communication are described that support security key derivation for handover. A network entity (e.g., an access and mobility function ( AMF)) may establish an access stratum (AS) key to ensure secure communications between a user 
PALANIGOUNDER  (US 20170006469) Systems and methods for providing authentication key agreement (AKA) with perfect forward secrecy (PFS) are disclosed. In one embodiment, a network according to the disclosure may receive an attach request from a UE, provide an authentication request including a network support indicator to a network resource, receive an authentication token from the network resource, such that the authentication token includes an indication that a network supports PFS, provide the authentication token to the UE, receive an authentication response including a UE public key value, obtain a network public key value and a network private key value, determine a shared key value based on the network private key value and the UE public key value, bind the shared key value with a session key value to create a bound shared key value, and use the bound shared key value to protect subsequent network traffic.
 Blom et al. (US 20070230707)   A method and an arrangement for providing keys for protecting communication between a terminal (300) and service points in . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432